                   UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW HAMPSHIRE


Ricky Davis, Sr.

                         v.              Case No. 18-cv-1246-PB

State of New Hampshire


                              ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated August 27, 2019.



                                    /s/ Paul Barbadoro
                                   ____________________________
                                   Paul Barbadoro
                                   United States District Judge

Date: September 25, 2019
